Citation Nr: 1628804	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder on a secondary basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in a November 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered this issue, remanded in March 2014, and denied direct service connection and remanded secondary service connection in June 2015.


FINDING OF FACT

The Veteran's current acquired psychiatric disorder was not caused or aggravated by his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

In January 2009, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  The record includes a July 2014 letter from a treating provider.  VA provided examinations and medical opinions for the psychiatric claim in June 2014 and December 2015.  There is no indication or assertion that the examinations and medical opinions were inadequate.  Rather, the 2015 examiner recorded the Veteran's symptoms and history, considered all pertinent evidence, and provided rationale for the conclusion on secondary service connection.  

Following the remand directives, the AOJ scheduled the Veteran for a new examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 
22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection is not warranted for an acquired psychiatric disorder as secondary to service-connected thoracolumbar strain.

As noted, the June 2015 Board decision decided the issue of whether service connection was warranted for an acquired psychiatric disorder on a direct basis.  This decision addresses service connection on a secondary basis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Specifically, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to determine the cause of a complex psychiatric disability as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements regarding the symptoms related to his acquired psychiatric disorder(s) generally credible because they have been consistent and detailed.

The Board has reviewed the evidence and finds that the criteria for service connection for an acquired psychiatric disorder on a secondary basis have not been met.  See 38 C.F.R. §§ 3.303, 3.310.

First, the evidence shows that the Veteran has a current acquired psychiatric disorder.  The June 2014 examiner diagnosed the Veteran with schizoaffective disorder.  The December 2015 examiner diagnosed schizophrenia.  The examiners also diagnosed cocaine and alcohol use disorders in remission.  VA treatment records show diagnoses of posttraumatic stress disorder, antisocial personality disorder, anxiety disorder NOS, depressive disorder, and psychosis NOS (not otherwise specified).  As such, the evidence establishes a current disability and this element is met.

Next, the Veteran is service-connected for thoracolumbar strain and asserts that this disability affects his mental health.  As such, this component of secondary service connection is also established.

Regarding a connection between the Veteran's acquired psychiatric disorder and his service-connected thoracolumbar strain, Dr. RB wrote in a July 2014 letter that the Veteran's several psychiatric diagnoses have been exacerbated by issues of chronic and recurrent low back pain.  The December 2015 VA examiner opined that the Veteran's psychiatric disorder was less likely than not due to or aggravated by his service-connected back condition.  After exhaustive search through the medical record, the examiner could find no evidence in psychiatric treatment notes that his back condition has had an impact on his mental health.  She also noted that during the examination, the Veteran made no mention of his back pain having any effect on his mental health.  She found that the only evidence to suggest an exacerbation is the July 2014 letter.  Furthermore, the examiner wrote that there is no research showing that back pain causes schizophrenia.  

The Board finds the VA examiner's opinion more probative and gives it more weight than Dr. RB's opinion.  Dr. RB's opinion consists of a conclusory statement and does not provide supporting rationale or explanation.  In that regard, the July 2014 opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the Board is persuaded by the 2015 VA examiner's finding that past mental health treatment has not discussed any effects from the back disability and that the medical research does not support a relationship between schizophrenia and back pain.  The Veteran has also not offered any evidence on how his service-connected back disability affects his mental health.  It is the Veteran's obligation to support a claim for VA benefits.  38 U.S.C.A. § 5107(a).  The Board has afforded the Veteran the benefit of the doubt, but the weight of the evidence is against finding a connection between the service-connected back disability and mental health.  
See 38 C.F.R. § 3.102.  As such, secondary service connection is not warranted.  38 C.F.R. § 3.310.



ORDER

Entitlement to service connection for an acquired psychiatric disorder on a secondary basis is denied. 



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


